Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 In the Interest of M.M.W. and S.E.W.,                   Appeal from the 250th District Court of
 Children                                                Travis County, Texas (Tr. Ct. No. D-1-FM-
                                                         15-007458). Opinion delivered by Justice
 No. 06-18-00082-CV                                      Stevens, Chief Justice Morriss and Justice
                                                         Burgess participating.




       As stated in the Court’s opinion of this date, we find no error in the trial court’s final order
in suit to modify parent-child relationship, order of criminal and civil contempt, and final
protective order. We therefore affirm each of these orders.
       We further order that the appellant pay all costs of this appeal.




                                                         RENDERED APRIL 22, 2019
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk